Case 2:18-cv-00195-SPC-NPM Document 137 Filed 08/31/20 Page 1 of 11 PageID 14947




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                   FORT MYERS DIVISION


  DERETHA MILLER, TAMBITHA
  BLANKS and WILLIE BLANKS,
  individually, and on behalf of a class of
  persons similarly situated

                Plaintiffs,

  v.                                                       Case No. 2:18-cv-195-FtM-38NPM

  THE CITY OF FORT MYERS,
  RANDALL P. HENDERSON, JR. and
  SAEED KAZEMI,

                Defendants.




                              REPORT AND RECOMMENDATION 1

         Before the Court is Plaintiff’s Motion for an Award of Costs of Litigation Pursuant

  to 42 U.S.C. § 6972(e). (Doc. 130). Though Defendants obtained judgment entirely in

  their favor, and Plaintiffs obtained no relief from the Court, Plaintiffs argue they are the

  “substantially prevailing party” and entitled to $224,393.75 for fees and $55,406.03 for

  costs. Defendants contest entitlement to, and the reasonableness of, the requested fee

  and cost award. (Doc. 133). Because Plaintiffs are not substantially prevailing parties,

  their motion for fees and costs should be denied.




  1 Documents hyperlinked to CM/ECF are subject to PACER fees. By using hyperlinks,
  the Court does not endorse, recommend, approve, or guarantee any third parties or the
  services or products they provide, nor does it have any agreements with them. The Court
  is also not responsible for a hyperlink’s availability and functionality, and a failed hyperlink
  does not affect this document.
Case 2:18-cv-00195-SPC-NPM Document 137 Filed 08/31/20 Page 2 of 11 PageID 14948




  Factual and Procedural Background

         Some 50 years ago, the City of Fort Myers dumped about 25,000 cubic yards of

  arsenic-contaminated sludge (a by-product of its water treatment process) in a vacant

  field (the “Site”). (Doc. 128, p. 2). Allegedly, residents in the surrounding neighborhood—

  such as the Plaintiffs in this matter—did not learn about the sludge until it was publicized

  by the local newspaper in June 2017. (Doc. 14, ¶ 45). The next month, in July 2017,

  Plaintiffs (and other residents) notified the City of their intent to sue under the Florida Tort

  Claims Act for damages allegedly caused by the dumping of the sludge. (Doc. 14-3). And

  four months later, in November 2017, they also notified the City of their intent to sue under

  the federal Resource Conservation and Recovery Act (the “RCRA”) for removal of the

  sludge and further cleanup, as well as civil penalties and an attorney-fee award. (Doc.

  14-1). By January 2018, the City had decided to remove the sludge. (Doc. 128, p. 2 (citing

  Doc. 115-3)).

         Nevertheless, on March 11, 2018, Plaintiffs supplemented their pre-suit notice to

  the City and illuminated the nature of their then-forthcoming, state-law claims by

  explaining that they intended to advance claims for medical monitoring, inverse

  condemnation, diminution of property, negligence and strict liability (Docs. 14-4). And

  then, on March 23, 2018, they filed suit. (Doc. 1).

         At the outset, Plaintiffs advanced two claims under the RCRA: an “open dump”

  claim under 42 U.S.C. § 6972(a)(1)(A) for removal of the sludge and contaminated soil

  and groundwater as well as the assessment of civil penalties, and an “imminent and

  substantial endangerment” claim under 42 U.S.C. § 6972(a)(1)(B) for remediation of the

  site and associated ground water. (Doc. 1, pp. 16-18). They also sought certification of a




                                               -2-
Case 2:18-cv-00195-SPC-NPM Document 137 Filed 08/31/20 Page 3 of 11 PageID 14949




  medical-monitoring class and a property-damage class for their Florida tort law claims.

  (Doc. 1, pp. 18-35).

         Because the dumping occurred before the RCRA became law, and only continuing

  violations are the proper subject of an open dumping claim, the Court dismissed Plaintiffs’

  open dump claim with prejudice. (Doc. 61, pp. 12-13; Doc. 86, p. 3). And even though the

  City had removed nearly 30,000 tons of sludge and soil—and all the sludge was gone—

  by the summer of 2019 (Doc. 128, p. 2), Plaintiffs argued their endangerment claim should

  proceed to trial because the Site continued to present an imminent and substantial

  endangerment to health due to its purportedly contaminated soil and groundwater. (Doc.

  128, pp. 3, 12-13). But finding no evidence of a pathway for human exposure to the

  alleged contaminant via ingestion, inhalation or skin contact (Doc. 128, pp. 13-22), and

  no necessity for the Court to order any remediation, the Court found the City 2 entitled to

  judgment as a matter of law on the endangerment claim. (Doc. 128, pp. 23-24). With all

  of Plaintiffs’ federal RCRA claims dismissed with prejudice, the Court declined to exercise

  supplemental jurisdiction over the state-law claims (Doc. 128, pp. 24-26), entered

  judgment in the City’s favor, and closed the file. (Doc. 129).

  Plaintiffs’ Request for Fees and Costs Under the RCRA

         The RCRA provides in relevant part:

                The court … may award costs of litigation (including
                reasonable attorney and expert witness fees) to the prevailing
                or substantially prevailing party, whenever the court
                determines such an award is appropriate.

  42 U.S.C. § 6972(e). And as the parties agree, this provision states a two-pronged test



  2In addition to the City of Fort Myers, its mayor and city manager are named defendants,
  and for ease of reference, the Court refers to them collectively as the City.


                                              -3-
Case 2:18-cv-00195-SPC-NPM Document 137 Filed 08/31/20 Page 4 of 11 PageID 14950




  for a fee and cost award: (1) the party must be a prevailing or substantially prevailing

  party, and (2) the Court in its discretion must also find an award to be appropriate. (Doc.

  130, p. 2; Doc. 133, p. 14).

         While Plaintiffs did not obtain a judgment or decree in their favor, or any other form

  of judicial relief, they argue the Court should find it appropriate to award them nearly

  $300,000 in fees and costs as substantially prevailing parties. In support, they argue the

  term “substantially prevailing party” as used in the RCRA includes plaintiffs who end up

  realizing the objects of their lawsuits because the litigation caused—or in other words

  served as the “catalyst” for—the defendants to voluntarily provide the relief requested,

  and Plaintiffs contend it was the filing and prosecution of this lawsuit (rather than the

  pretrial publicity or other developments) that motivated the City to remove the sludge and

  remediate the Site. Thus, Plaintiffs’ entire argument rises or falls on the proper

  construction of the term “substantially prevailing” as used in the RCRA, and whether this

  term is reserved for parties who obtain at least some form of judicial relief.

  Construing “Substantially Prevailing” as Used in the RCRA

         As the Supreme Court of the United States recently reasoned in Baker Botts L.L.P.

  v. ASARCO LLC, 576 U.S. 121, 126 (2015):

                “Our basic point of reference when considering the award of
                attorney’s fees is the bedrock principle known as the
                American Rule: Each litigant pays his own attorney’s fees, win
                or lose, unless a statute or contract provides otherwise.” Hardt
                v. Reliance Standard Life Ins. Co., 560 U.S. 242, 252–253
                (2010) (internal quotation marks omitted). The American Rule
                has roots in our common law reaching back to at least the
                18th century, see Arcambel v. Wiseman, 3 Dall. 306, 1 L. Ed.
                613 (1796), and “[s]tatutes which invade the common law are
                to be read with a presumption favoring the retention of long-
                established and familiar [legal] principles,” Fogerty v. Fantasy,
                Inc., 510 U.S. 517, 534 (1994) (internal quotation marks and



                                              -4-
Case 2:18-cv-00195-SPC-NPM Document 137 Filed 08/31/20 Page 5 of 11 PageID 14951




                ellipsis omitted). We consequently will not deviate from the
                American Rule “‘absent explicit statutory authority.’”
                Buckhannon Board & Care Home, Inc. v. West Virginia Dept.
                of Health and Human Resources, 532 U.S. 598, 602 (2001)
                (quoting Key Tronic Corp. v. United States, 511 U.S. 809, 814
                (1994)).

         “[W]hen Congress has chosen to depart from the American Rule,” its statutory fee-

  shifting provisions contain varying standards as to the precise degree of success

  necessary for an award of fees—such as whether the fee claimant was the ‘prevailing

  party,’ the ‘substantially prevailing’ party, or ‘successful.’” Ruckelshaus v. Sierra Club, 463

  U.S. 680, 684 (1983) (emphasis added).

         A “prevailing party” is “one who has been awarded some form of relief by the court.”

  Buckhannon, 532 U.S. at 603. “A defendant’s voluntary change in conduct, although

  perhaps accomplishing what the plaintiff sought to achieve by the lawsuit, lacks the

  necessary judicial imprimatur on the change.” Id. at 605. Instead, only judgments and

  consent decrees serve as the basis for a prevailing-party fee award because they

  constitute court-ordered changes in the legal relationship between the parties. Id. at 604.

  Thus, “the ‘catalyst theory’ is not a permissible basis for the award of attorney’s fees”

  under statutes that authorize fee awards for prevailing parties. Id. at 610.

         What about a standard of success that differs in degree rather than kind, such as

  a “substantially prevailing” party? While this modified term of art may alter the scope of

  eligible claimants, 3 the fundamental requirement that some form of judicial relief be



  3 For example, in Sole v. Wyner, 551 U.S. 74 (2007), the court held that even though an
  artist obtained a preliminary injunction allowing her event to take place as scheduled, she
  was not a “prevailing party” for fee-shifting purposes because the trial court had
  subsequently denied her request to make the injunction permanent. Id. at 86. But in
  certain circumstances it may be fair to say that a party who obtained legally temporary,
  though practically permanent, judicial relief “substantially prevailed.”


                                               -5-
Case 2:18-cv-00195-SPC-NPM Document 137 Filed 08/31/20 Page 6 of 11 PageID 14952




  obtained remains the same. As the United States Court of Appeals for the Eleventh Circuit

  noted in Loggerhead Turtle v. Cty. Council of Volusia Cty., Fla., 307 F.3d 1318 (2002),

  the difference between “prevailing party” and “substantially prevailing party” is “generally

  deemed inconsequential.” Id. at 1322, n.4. And so, in United States v. $70,670.00 in U.S.

  Currency, 929 F.3d 1293 (2019), the Eleventh Circuit rejected the notion that the catalyst

  theory may satisfy the “substantially prevailing” standard. There, claimants resisting the

  government’s forfeiture action argued that they substantially prevailed because the

  government dismissed the action and had no intention of refiling the complaint.

  Disagreeing with this proposition, the Eleventh Circuit explained:

                The claimants have not substantially prevailed because a
                dismissal without prejudice places no “judicial imprimatur” on
                “the legal relationship of the parties,” which is “the touchstone
                of the prevailing party inquiry.” CRST Van Expedited, Inc. v.
                Equal Emp’t Opportunity Comm’n, ––– U.S. ––––, 136 S. Ct.
                1642, 1646, 194 L.Ed.2d 707 (2016) (citations and internal
                quotation marks omitted); see also Loggerhead Turtle v. Cty.
                Council of Volusia Cty., 307 F.3d 1318, 1322 n.4 (11th Cir.
                2002) (explaining that we interpret “substantially prevailed”
                fee-shifting statutes consistently with “prevailing party” fee-
                shifting statutes).

  Id. at 1303; see also United States v. Evans, 561 F. App’x 877, 881 (11th Cir. 2014)

  (holding that even though plaintiff’s “many motions seeking return of the seized property

  may indeed have been the catalyst” for the “government voluntarily return[ing] the money

  at issue,” the plaintiff did not “substantially prevail” because “no relief resulting in some

  change in the legal relationship between [the parties] was ordered by the district court”).

         The Eleventh Circuit’s sister courts of appeal agree with this construction. For

  example, construing the very same fee-shifting provision at issue here, the Ninth Circuit

  in Kasza v. Whitman, 325 F.3d 1178, 1180 (2003), held that an RCRA plaintiff neither




                                              -6-
Case 2:18-cv-00195-SPC-NPM Document 137 Filed 08/31/20 Page 7 of 11 PageID 14953




  prevailed nor substantially prevailed because “she did not gain by judgment or consent

  decree a material alteration of the legal relationship of the parties.” And construing a

  nearly identical fee-shifting provision in the federal Clean Water Act, 4 the Eighth Circuit

  in Sierra Club v. City of Little Rock, 351 F.3d 840, 845-846 (2003), reversed a fee award

  because even though the plaintiff had obtained a declaration that the city violated a

  pollutant-discharge permit issued by the state, the plaintiff did not obtain any judicially

  enforceable relief.

         Moreover, when Congress wants the term “substantially prevailing” in a particular

  statute to incorporate the catalyst test, it has amended the statute to explicitly authorize

  this departure from the American Rule. For example, following the Supreme Court’s

  decision in Buckhannon, two federal circuit courts of appeal held that the catalyst test

  could not be used to satisfy the “substantially prevailed” requirement for an award of fees

  in a FOIA suit. See Union of Needletrades, Indus. & Textile Employees, AFL–CIO v. INS,

  336 F.3d 200, 201, 203-207 (2nd Cir. 2003); Oil, Chem. & Atomic Workers Int’l Union v.

  Dep’t of Energy, 288 F.3d 452, 453-457 (D.C. Cir. 2002). In response, Congress

  amended FOIA’s fee-shifting provision, 5 U.S.C. § 552(a)(4)(E), to add:

                For purposes of this subparagraph, a complainant has
                substantially prevailed if the complainant has obtained relief
                through either—
                (I) a judicial order, or an enforceable written agreement or
                consent decree; or
                (II) a voluntary or unilateral change in position by the agency,
                if the complainant’s claim is not insubstantial.




  4The CWA’s fee-shifting provision, 33 U.S.C. § 1365(d), currently provides in relevant
  part: “The court … may award costs of litigation (including reasonable attorney and expert
  witness fees) to any prevailing or substantially prevailing party, whenever the court
  determines such award is appropriate.”


                                             -7-
Case 2:18-cv-00195-SPC-NPM Document 137 Filed 08/31/20 Page 8 of 11 PageID 14954




  5 U.S.C. § 552(a)(4)(E)(ii). Accordingly, the catalyst theory (as codified in 5 U.S.C. §

  552(a)(4)(E)(ii)(II)) became an explicitly authorized fee-shifting provision for FOIA suits

  filed after this 2007 amendment. Zarcon, Inc. v. N.L.R.B., 578 F.3d 892, 896 (8th Cir.

  2009). And without such an amendment, resort to the catalyst theory is forbidden under

  “substantially prevailing” fee-shifting statutes. Id. at 895-896.

         In contrast to the FOIA statute, Congress has not seen fit to amend RCRA’s fee-

  shifting provision, 42 U.S.C. § 6972(e), since the Supreme Court’s 2001 decision in

  Buckhannon. Indeed, this fee-shifting provision has remained unchanged since it was

  amended in 1984 to expressly restrict fee awards to “the prevailing or substantially

  prevailing party,” instead of simply “any party, whenever … appropriate.” 5 See Pub. L.

  98-616, Title IV, § 401(e), Nov. 8, 1984. Accordingly, RCRA plaintiffs who do not obtain

  any judicially enforceable relief are not entitled to any fee or cost award. See

  PaineWebber Income Properties Three Ltd. P’ship By & Through Third Income Properties

  v. Mobil Oil Corp., 916 F. Supp. 1239, 1243 (M.D. Fla. 1996) (holding that, without a

  “decision on the merits” in its favor, an RCRA litigant is “not a prevailing or substantially

  prevailing party in accordance with § 6972(e)”); see also Davis v. Jackson, 776 F. Supp.

  2d 1314, 1317-1318 (M.D. Fla. 2011) (holding that a party is not entitled to a fee award

  under the CWA’s “prevailing or substantially prevailing party” standard unless it obtains

  “a judicial determination on the merits”).

         Notably, losing sight of statutory amendments can lead to unnecessary confusion.



  5 Even when the “whenever appropriate” standard is the only showing required, “a fees
  claimant must show some degree of success on the merits before a court may award
  attorney’s fees.” Hardt v. Reliance Standard Life Ins. Co., 560 U.S. 242, 255 (2010)
  (internal quotations and citations omitted).



                                               -8-
Case 2:18-cv-00195-SPC-NPM Document 137 Filed 08/31/20 Page 9 of 11 PageID 14955




  For instance, because the fee-shifting provisions in the CWA and RCRA are—in their

  current form—virtually identical, Plaintiffs’ arguments are based in large part on dicta from

  a post-Buckhannon, unpublished decision 6 of the Eleventh Circuit, in which the panel

  reasoned: “we have held that the catalyst theory is still viable in Clean Water Act cases.”

  Black Warrior Riverkeeper, Inc. v. Metro Recycling Inc., 613 F. App’x 877, 878 (11th Cir.

  2015) (citing Friends of the Everglades v. S. Fla. Water Mgmt. Dist., 678 F.3d 1199, 1202

  (11th Cir. 2012)). 7 But the Riverkeeper court’s citation to language in Friends of the

  Everglades about the viability of the catalyst theory in CWA cases, refers, in turn, to a

  discussion in Loggerhead Turtle about a passage from Ruckelhaus concerning the

  meaning of fee-shifting provisions that do not contain any form of prevailing party

  requirement, and instead authorize a court to award fees “whenever appropriate.”

  Loggerhead Turtle, 307 F.3d at 1326 (citing Ruckelshaus, 463 U.S. at 682 n.1 (noting

  that in 1983, seventeen federal statutes authorized fee awards “whenever appropriate”)).

         Loggerhead Turtle held that Buckhannon did not extend to the fee-shifting

  provision in the Endangered Species Act, 16 U.S.C. § 1540(g), because the ESA allowed

  fee awards “whenever appropriate” and did not require the fee claimant to be either a

  prevailing or substantially prevailing party. Loggerhead Turtle, 307 F.3d at 1324-1326.

  Hence, Loggerhead Turtle did not concern the construction of the CWA or whether the



  6The Eleventh Circuit’s unpublished decisions do not constitute controlling authority.
  Collado v. J. & G. Transp., Inc., 820 F.3d 1256 (11th Cir. 2016) (citing Twin City Fire Ins.
  Co. v. Ohio Cas. Ins. Co., 480 F.3d 1254, 1260 n.3 (11th Cir. 2007)).
  7 The discussion in Riverkeeper about the viability of the catalyst theory in CWA cases
  was unnecessary to the decision because the court held that the plaintiff was a prevailing
  or substantially prevailing party based on its finding that the plaintiff had obtained a
  consent decree—that is, judicial relief—requiring the defendant to do more than it would
  have anyway. Riverkeeper, 613 F. App’x 877, 878.


                                              -9-
Case 2:18-cv-00195-SPC-NPM Document 137 Filed 08/31/20 Page 10 of 11 PageID 14956




   catalyst theory could be used to satisfy a “substantially prevailing party” requirement.

          The discussion in Ruckelshaus concerned the fee-shifting provisions in the Clean

   Air Act and other statutes (as they existed in 1983) that similarly authorized fee awards

   “whenever appropriate.” Ruckelshaus, 463 U.S. at 682. But just as the fee-shifting

   provision in the RCRA was amended in 1984 to add a “prevailing or substantially

   prevailing party” requirement, the fee-shifting provision in the CWA was likewise restricted

   by amendment in 1987 to include the same requirement. Pub. L. 100-4, Title V, § 505(c),

   Feb. 4, 1987.

          So citations concerning the viability of the catalyst theory, like the one found in

   Riverkeeper, that are derived from discussions about the pre-1987 version of the CWA

   are unavailing—and certainly not controlling—in either post-1987 CWA cases or cases

   concerning other “prevailing or substantially prevailing” fee-shifting provisions. And the

   discussion in Friends of the Everglades concerning the catalyst theory is more in the

   nature of finding the theory unsatisfied if it were to apply. Indeed, the Eleventh Circuit held

   in Friends of the Everglades that a plaintiff who neither obtained an injunction or

   declaratory judgment in its favor, nor a settlement or consent decree, “did not prevail, or

   substantially prevail.” 678 F.3d at 1202. Moreover, when recently and directly confronted

   with the meaning of the term “substantially prevailing,” the Eleventh Circuit—in

   $70,670.00 in U.S. Currency and Evans—rejected any use of the catalyst theory and held

   that only a legal change in the relationship of the parties via judicial relief satisfies this

   standard. See, supra, p.6.

   Conclusion

          Though the City—as the only party to obtain any judicial relief in its favor—may




                                               - 10 -
Case 2:18-cv-00195-SPC-NPM Document 137 Filed 08/31/20 Page 11 of 11 PageID 14957




   qualify for an award of fees and costs, it has graciously foregone the pursuit of any such

   award. (Doc. 133, p.14, n.9). And because the proper construction of the term

   “substantially prevailing” as used in the RCRA requires parties to obtain at least some

   form of judicial relief and Plaintiffs did not obtain any, the Court has no explicit

   authorization by statute to depart from the American Rule and grant them any fees or

   costs. Consequently, the Court need not reach the separate issue of whether an award

   would be appropriate if Plaintiffs had prevailed to any degree, or whether, if both prongs

   of the entitlement inquiry had been satisfied, the amount of their requested fees and costs

   would be reasonable. Accordingly, it is RECOMMENDED that Plaintiffs’ Motion for an

   Award of Costs of Litigation Pursuant to 42 U.S.C. § 6972(e) (Doc. 130) be DENIED.

           Respectfully recommended in Chambers in Fort Myers, Florida on August 31,

   2020.




                                      NOTICE TO PARTIES

           A party has fourteen days from this date to file written objections to the Report and

   Recommendation’s factual findings and legal conclusions. A party’s failure to file written

   objections waives that party’s right to challenge on appeal any unobjected-to factual

   finding or legal conclusion the district judge adopts from the Report and

   Recommendation. See 11th Cir. R. 3-1.




                                               - 11 -
